518 F.2d 1297
UNITED STATES of America, Appellee,v.Allen Gene KILEN (Kilan), Appellant.
No. 73-1661.
United States Court of Appeals,Ninth Circuit.
Aug. 18, 1975.

1
Michael L. Krassner, San Francisco, Cal., for appellant.


2
Stephen G. Nelson, Asst. U. S. Atty., San Diego, Cal., for appellee.

ORDER

3
Before GOODWIN and WALLACE, Circuit Judges, and BYRNE,* District Judge.


4
On July 8, 1975, appellee filed its petition for rehearing.  The panel then called for appellant's response.  On August 6, 1975, appellant filed a response, to the effect that given the decision of the Supreme Court in United States v. Peltier, --- U.S. ---, 95 S.Ct. 2313, 45 L.Ed.2d 374 (1975), he has no objection to the granting of the appellee's petition for rehearing.


5
The court having considered the petition for rehearing and the response, it is ordered that the petition for rehearing is granted, and, upon the authority of United States v. Peltier, the Memorandum filed May 27, 1974, in the above-entitled case is withdrawn and the judgment is affirmed.



*
 The Honorable William M. Byrne, Senior United States District Judge for the Central District of California, sitting by designation at the argument of this case, died before this case was decided